Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-12, drawn to a system for authenticating/authorizing with a network interaction with a computing device for a currency transfer, classified in G06Q20/065.
Invention II. Claims 13-16, drawn to a system to receive an authorization request for a purchase from an acquirer computing device, classified in G06Q20/405.
Invention III. Claims 17-20, drawn to receive a service request for a network interaction, and the compiling of logs classified in G06Q20/389.
The inventions are independent or distinct, each from the other because:
Inventions I., II., and III. are directed to related parts of conducting financial transactions on a network. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, as shown in the table below:
Claim 1
Claim 13
Claim 17
receive an authorization request for a network interaction from the acquirer computing device, 
receive an authorization request for a network interaction from an acquirer computing device,

the authorization request including an account identifier for a payment account involved in the network interaction;


determine whether the authorization request includes an accountholder authentication value (AAV); determine whether the authorization request includes a transaction identifier (ID); and


in response to the authorization request including the AAV and the transaction ID;


determine whether the AAV and the transaction ID are included in a data structure of the network;


in response to the AAV and the transaction ID being included in the data structure, determine whether a currency included in the data structure and associated with the transaction ID and the AAV is consistent with a currency included in the authorization request; and


in response to at least the currency included in the data structure being inconsistent with the currency included in the authorization request, append a tag to the authorization request and transmit the authorization request to an issuer of the payment account, the tag indicative of a currency mismatch in the authorization request.



the authorization request representing a transaction to a payment account and including a transaction amount for the network interaction and an accountholder authentication value (AAV) indicative of a prior authentication associated with the transaction; 


determine whether the authorization request, the transaction amount and/or an interval associated with the authorization request satisfies at least one parameter, wherein the at least one parameter includes a merchant authentication parameter and/or a default authentication parameter; and 


in response to the authorization request, the transaction amount and/or the interval associated with the authorization request failing to satisfy the at least one parameter, append a tag to the authorization request and transmit the authorization request to an issuer of the payment account, the tag indicative of the at least one parameter.



receive a service request for a network interaction, from an issuer of a payment account, apart from an interface processor, the service request including an accountholder authentication value (AAV) indicative of a prior authentication, a transaction identifier (ID) for a transaction, and at least one of a transaction amount and a currency for the transaction; 


verify the at least one of the transaction amount and the currency in a data structure, based on the AAV and the transaction ID; and


compile and transmit a service response, to the issuer, in response to the service request, indicating verification of the at least one of the transaction amount and the currency.


	Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685